DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 18 line 19, “the spoofing attack” lacks antecedent basis.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1 – Statutory Category
	Claim 1 recites a computer implemented method and is therefore a process.

	Step 2A, Prong One – Recitation of a Judicial Exception
	Claim 1 recites:
calculating an extra power value (PM) by subtracting a calibrated input power value (Pcal) from an instantaneous input power value (Pins) of a received GNSS signal;
calculating a maximum expected average carrier to noise ratio (C/NMaxExp) using a calibrated maximum carrier to noise ratio value (C/NMaxCal) and the PM; and
determining whether a difference of the C/NMaxExp and a determined instantaneous average carrier to noise ration (C/Nins) exceeds a predefined threshold.

	These steps fall within the mathematical concepts grouping of abstract ideas enumerated in the 2019 PEG because they comprise mathematical relationships and calculations.
.
	Claim 1 therefore recites an abstract idea. 

	Step 2A, Prong Two – Practical Application
	Claim 1 further recites:
a computer for implementing the method; 
receiving, at an antenna of a GNSS receiver, a GNSS signal, and
determining an instantaneous input power value (Pins) and an instantaneous average carrier to noise ratio (C/Nins) associated with the GNSS signal.

	However the computer comprises generic computer equipment that is merely used as a tool to perform the abstract idea. In performing the abstract idea the computer merely performs the generic computer functions of (receiving data, performing calculations, and sending data in response to a request). Receiving a signal and determining Pins and C/Nins are merely insignificant extra-solution activity, i.e. data gathering. The receipt of a GNSS signal merely generally links the use of the judicial exception to a particular technological environment or field of use. These elements therefore do not integrate the judicial exception into a practical application of the exception.
	
 	Step 2B – Inventive Concept
	As discussed in Step 2A, Prong Two above, the additional elements recited in the claim include generic computer equipment, insignificantly extra-solution activity, and language that merely generally links the use of the judicial exception to a particular technological environment or field of use. With respect to the insignificant extra-solution 

    PNG
    media_image1.png
    110
    580
    media_image1.png
    Greyscale

	Also see page 185 of Kaplan’s “Understand GPS Principles and Applications”:

    PNG
    media_image2.png
    190
    631
    media_image2.png
    Greyscale


These elements therefore do not amount to significantly more than the abstract idea itself, i.e. they do not amount to an inventive concept. Claim 1 is therefore not patent eligible.

Claim 2 merely specifies the predefined threshold as between 1dB and 20dB and therefore does not integrate the abstract idea into a practical application or add significantly more. Claim 3 merely recites further data-gathering that does not integrate the abstract idea into a practical application or add significantly more.

Allowable Subject Matter

Claims 1-18 would be allowable if the rejections under 35 U.S.C. 101 and 35 U.S.C. 112(b), set forth in this Office action, are overcome.

The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, McDowell (US 5,952,968) and Scheitlin (US 9,297,904) are the closest prior art.
McDowell (US 5,952,968) teaches a method comprising receiving, at an antenna of a GNSS receiver, a GNSS signal (abstract “GPS satellite receiving system”), determining an instantaneous input power value Pins of the received GNSS signal (108, Fig. 2), determining an instantaneous average carrier to noise ratio C/Nins associated with the GNSS signal (7:62 – 8:15; 110-111, Fig. 2), comparing the average to a previous value (112, Fig. 2), and adjusting weights to reduce jamming (118, 120, Fig. 2). 
Scheitlin (US 9,297,904) teaches receiving, at an antenna of a GNSS receiver,  GNSS signals (Fig. 1), determining an instantaneous input power value of the received GNSS signals (7:20-32; JP, Fig. 2), determining an instantaneous average carrier to noise ratio C/Nins associated with the GNSS signals (C/N0_inst 204, Fig. 2), determining a minimum expected average carrier to noise ratio (302, Fig. 3), and excluding GNSS signals for which C/Nins is less than the minimum (304, Fig. 3).
McDowell and Scheitlin do not teach or make obvious calculating an extra power value PM by subtracting a calibrated input power value Pcal from an instantaneous ins, calculating a maximum expected average carrier to noise ratio C/N MaxExp using a calibrated maximum carrier to noise ratio value C/NMaxCal and the PM, and determining whether a difference of the C/NMaxExp and an instantaneous average carrier to noise ratio C/Nins exceeds a predefined threshold.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Alexander (US 10,024,973) teaches identifying spoofing when an instantaneous power of received GNSS signals are increasing in power (606, Fig. 6).
Carmack (US 10,466,700) teaches identifying spoofing when a power of a received GNSS signal differs from an expected power by more than an acceptable amount (Fig. 10, claim 1, 29:28-41).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSI J GALT whose telephone number is (571)270-1469. The examiner can normally be reached Monday-Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSI J GALT/Primary Examiner, Art Unit 3648